
	

113 S699 IS: Court Efficiency Act of 2013
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 699
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Grassley (for
			 himself, Mr. Hatch,
			 Mr. Sessions, Mr. Graham, Mr.
			 Cornyn, Mr. Lee,
			 Mr. Cruz, and Mr. Flake) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To reallocate Federal judgeships for the courts of
		  appeals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Court Efficiency Act of
			 2013.
		2.Reallocation of
			 Federal judgeships
			(a)In
			 generalThe President shall
			 appoint, by and with the advice and consent of the Senate—
				(1)1 additional
			 circuit judge for the second circuit court of appeals; and
				(2)1 additional
			 circuit judge for the eleventh circuit court of appeals.
				(b)Conforming
			 amendmentSection 44(a) of title 28, United States Code, is
			 amended in the table—
				(1)in the item
			 relating to the District of Columbia circuit court of appeals, by striking
			 11 and inserting 8;
				(2)in the item
			 relating to the second circuit court of appeals, by striking 13
			 and inserting 14; and
				(3)in the item
			 relating to the eleventh circuit court of appeals, by striking
			 12 and inserting 13.
				
